DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first action on the merits, responsive to application 16/075,759 filed on 06 August, 2018.
The references listed on the information disclosure statements (IDSs) are considered by the examiner.
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
5.	Claims 1 – 15 are presented for examination.

Claim Objections
Claims 5 and 7 objected to because of the following informalities:
	Claim 5 recites “the port having a most recently and still connected” (emphasis). It is unclear what “most recently” means. Per the disclosure, it is best understood to mean a “last-connected” peripheral, par. 31.
	Claim 7 recites the limitation “just-recharging peripheral device” (emphasis added). It is not clear what the term “just-recharging” means. As best understood from the disclosure, it is understood to merely indicate a peripheral connection with no data communication established/enabled.
	
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferentz et al. (hereinafter Ferentz) US PG Pub. 2005/0272402.
Regarding claim 1:
Ferentz discloses a computing device comprising [(100) Fig. 1b]:
a power circuit to provide up to a maximum amount of power [power source(s) (60)];
internal hardware having an actual current usage power [internal hardware including controller (120), Power over Ethernet Managing Circuit(s) (30), buses (70)];
a plurality of ports that are each connectable to a peripheral device having an actual current port usage power [ports (40) connected to peripherals (50)]; and
power manager hardware to, responsive to a sum of the actual current usage power of the internal hardware and the actual current port usage power of each peripheral device being greater than the maximum amount of power that the power circuit is to provide, disconnect a selected [controller (120), in case power consumption exceeds a power budget of the power source, disconnecting a powered device (50), par. 46].

Regarding claim 2:
Ferentz discloses the computing device of claim 1, wherein the internal hardware has a maximum usage power [it is inherent that all electrical elements include power ratings],
and wherein each port has a maximum usage individual port power to provide to the peripheral device connectable thereto [power consumption of hardware and ports are allocated, par. 45. Since total power of ports can exceed the power budget as defined in par. 45, the allocated power of each port is the maximum power to be provided to the port].

Regarding claim 3:
Ferentz discloses the computing device of claim 2, wherein the maximum amount of power provided by the power circuit is less than a total of the maximum usage power of the internal hardware and the maximum usage individual port power provided by each port [the total power is the maximum power consumed by the controller (internal hardware) and total of the maximum usage of the ports, see pars. 44-45].

Regarding claim 4:
Ferentz discloses the computing device of claim 2, wherein the ports in total have a maximum usage total port power that the ports provide to the peripheral devices connectable thereto [all ports have an actual calculated maximum power consumption value to all powered devices (50), par. 44-45],
[it is determined whether the sum of power consumption of each port is greater than the power budget of all ports, par. 45].

Regarding claim 10:
Claim 10 recites a method that is performed as recited by the computing device of claim 1 and is therefore rejected accordingly.
Regarding claim 11:
Claim 11 recites a method that is performed as recited by the computing device of claims 2-4 and is rejected accordingly.
Regarding claim 12:
Claim 12 recites a method that is performed as recited by the computing device of claim 3 and is rejected accordingly.
Regarding claim 13:
Claim 13 recites a non-transitory computer-readable data storage medium storing computer-executable code that power manager hardware of a computing device executes to perform function that is recited by claim 1 and is rejected for the same reasons as above. Note that Ferentz further discloses a memory for storing instructions [(25) FIG. 1b].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferentz in view of Bertin et al. (hereinafter Bertin) US PG Pub. 20140129856
Regarding claims 5 - 9:
Ferentz disclose the computing device of claim 1. Ferentz teaching disconnecting port in the event of insufficient power (par. 8-9) by electing ports with lowest priority first (step 1040) or based on a management criteria  (par. 46) .  Ferentz but does not explicitly teach specifics of  options to disconnect from the shared power line  as recited in claims 5-9 (i.e. wherein the power manager hardware is to choose the selected port as the port having a most recently and still connected peripheral device, claim 5; or as per claim 6, to choose the selected port as the port to which the peripheral device with a greatest actual current port usage power is connected; or as per claim 7, to choose the selected port as the port to which a just-recharging peripheral device is connected; or as per claim 8, to choose the selected port as the port to which a just-recharging peripheral device is connected; or as per claim 9, to choose the selected port by not selecting any port to disconnect to which a mounted data storage device is connected. 

However, Bertin teaches selecting a peripheral to be disconnected for reducing power consumption. Bertin further teaches a determination step of which power consuming port to be selected in different ways.   For example, a highest current supplied (consuming) port, non-data communicating devices, non-standard peripherals including but not limited to non-user devices that draw large electrical currents and other non-standard and low priority devices as would be understood by one skilled in the art. Hence all selections are taught by Bertin (par.47-50).
 Per applicant’s own disclosure, par. 31, “detecting an overpower condition at the power circuit 102, the controller 206 can select a port 106 to disconnect from the shared power line 202 in a number of different ways. The controller 206 may select the port 106 randomly from the ports 106 to which peripheral devices 112 are connected.” There is no significances to which port is selected first and is rather a design choice.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Ferentz per the teachings of Bertin to disconnect a port from the shared power line in a number of different ways as a matter of design choice.   One would have been motivated to so for further optimization of power management budget based on a flexible management criteria to satisfy the various operating needs of the user (Bertin par. 7, 50, 53)

Regarding claim 14-15:
Claim 14 -15 recite a non-transitory computer-readable data storage medium having the same features as those of claims 5-7  and 8-9 and is rejected for the same reasons as stated above.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaestner teaches methods of managing over maximum power conditions [par.  6 and 11-12].
Chen teaches a method of managing power within a preset threshold by disconnecting a connecting module [see Abstract and Fig. 1]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186